UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  January 13, 2006


                                       Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge


No. 04-2579

UNITED STATES OF AMERICA,                       Appeal from the United States
              Plaintiff-Appellee,               District Court for the
                                                Eastern District of Wisconsin.
      v.
                                                No. 02 CR 144
MICHAEL HUDSON,
           Defendant-Appellant.                 Charles N. Clevert, Jr.,
                                                Judge.

                                      ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district judge has now replied that he would today impose the same
sentence, knowing of the guidelines’ advisory status. The range under the
guidelines is 151 to 188 months, and Hudson’s sentence of 151 months is the lowest
possible guidelines sentence. Hudson has filed an argument concerning the
appropriate disposition of the appeal in light of the district court’s response. He
asserts that his acceptance of responsibility, lesser role in the offense, and positive
conduct since sentencing make his 151-month sentence unreasonable. But a
No. 04-2579                                                               Page 2

sentence within the advisory guidelines range is presumed reasonable, Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005), and we do not see any reason why Hudson’s
sentence would be deemed unreasonable in post-Booker practice. The judgment of
the district court therefore is AFFIRMED.